          Case 5:21-cv-00027-XR Document 20 Filed 05/21/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

 LUCKY OTT JR                                     §
                                                  §
 V.                                               § NO. SA-21-CV-00027-XR
                                                  §
 NEWREZ MORTGAGE, LLC                             §
 MORTGAGE SERVICER FOR                            §
 WILMINGTON SAVINGS FUND                          §
 SOCIETY, FSB, NOT IN ITS                         §
 INDIVIDUAL CAPACITY BUT SOLELY                   §
 AS TRUSTEE FOR THE VERSUS                        §
 SECURITIZATION TRUST 201-2                       §

                        ORDER OF DISMISSAL WITH PREJUDICE

       Pursuant to the parties' rule 41(a)(1)(A)(ii) stipulation, the court dismisses

Plaintiff's claims with prejudice. This is a final order disposing of all claims against all parties

and is final for all purposes including appeal.




SIGNED this 21st day of May, 2021.
